1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PAUL LEHR and COLLEEN LEHR,        No. 2:17-cv-1188 WBS AC
13               Plaintiffs,

14        v.                            MEMORANDUM & ORDER RE: MOTION
                                        FOR SUMMARY JUDGMENT
15   FRANK M. PERRI; PERRI ELECTRIC,
     INC., a California Corporation;
16   PERRI ELECTRIC INC. PROFIT
     SHARING PLAN; PERRI ELECTRIC
17   INC. PROFIT SHARING TRUST FUND;
     and DOES 1-50,
18
                 Defendants.
19

20
                               ----oo0oo----
21

22             Plaintiffs Paul and Colleen Lehr brought this action
23   against defendants Frank M. Perri (“Frank Jr.”), Perri Electric,
24   Inc. (“Perri Electric”), Perri Electric Inc. Profit Sharing Plan,
25   Perri Electric Inc. Profit Sharing Trust Fund,1 and Does 1-50,
26
27        1    The court refers to the Profit Sharing Plan and the
     Profit Sharing Trust Fund collectively as the Profit Sharing
28   Plans.
                                     1
1    alleging violations of the Employee Retirement Security Act of

2    1974 (“ERISA”), 29 U.S.C. §§ § 1001 et seq.    Before the court is

3    defendants Frank Jr.’s and Perri Electric’s Motion for Summary

4    Judgment.   (Docket No. 40.)

5    I.   Factual and Procedural Background

6                On September 1, 1961, defendant Perri Electric

7    established the Perri Electric, Inc. Profit Sharing Plan for the

8    exclusive benefit of all eligible employees and their

9    beneficiaries.    (Decl. of Carol Perri (“Carol Decl.”) Ex. J,

10   Perri Electric, Inc. Profit Sharing Plan Summary Plan Description

11   (Docket No. 45-7).)     Plaintiff Colleen Lehr started working at

12   Perri Electric in 1977 and did so for approximately three

13   decades.    (See Decl. of Colleen Lehr ¶ 3 (Docket No. 49-4).)

14   During her time at Perri Electric, Colleen was a trustee and

15   participant in the Profit Sharing Plan.2    (Carol Decl. Ex. H,

16   Account Balance Statement (Docket No. 45-5).)

17               In March 2007, Perri Electric discovered that Colleen

18   had embezzled over one million dollars from the company and its

19   Profit Sharing Plans.    (See Decl. of Frank M. Perri (“Frank Jr.

20   Decl.”) ¶ 3 (Docket No. 44).)    Perri Electric terminated
21   Colleen’s employment on March 11, 2007 (Malysiak Decl. Ex. V,

22   Colleen Lehr’s Resp. to Req. for Admis. Nos. 9 & 10 (Docket No.

23   46-8)) and removed her as trustee of the Profit Sharing Plan

24   later that year (Carol Decl. Ex. M, Resolution of Board of

25   Directors (Docket No. 45-10)).     In 2009, Perri Electric filed a

26        2    Colleen never made any employee contributions to the
27   Profit Sharing Plan during the course of her employment. (Decl.
     of Spencer T. Malysiak (“Malysiak Decl.”) Ex. Z, Colleen Lehr’s
28   Resp. to Special Interrog. No. 46 (Docket No. 46-12).)
                                     2
1    civil suit against Colleen in Sacramento Superior Court.     In

2    2011, Colleen filed a voluntary petition for a Chapter 7

3    bankruptcy in the Eastern District of California.   (Req. for

4    Judicial Notice Ex. OO, Chapter 7 Pet. Case No. 11-40159 (Docket

5    No. 48-11).)3   On February 25, 2014, Colleen pled guilty in the

6    Eastern District of California to making false statements in

7    ERISA documents, in violation of 18 U.S.C. § 1027, and was

8    ordered to pay Perri Electric $326,846 in restitution.     (Req. for

9    Judicial Notice Exs. MM & LL, Plea Agreement & Judgment, Case No.

10   2:12-CR-0022 LKK (Docket Nos. 48-9 & 48-8).)

11             In response to Colleen’s bankruptcy petition, Perri

12   Electric filed an amended complaint in the bankruptcy case for an

13   adversarial proceeding against Colleen and plaintiff Paul Lehr,

14   Colleen’s husband.   (Req. for Judicial Notice Ex. II, Compl. to

15   Determine Debt Nondischargeable and Obj. to Dischargability Case

16   No. 11-02749 (Docket No. 48-5).)    The bankruptcy court entered a

17   judgment in favor of Perri Electric for $1,257,395 and held the

18   amount to be non-dischargeable.    (Req. for Judicial Notice Ex.

19   KK, Am. J. Regarding Civil Minute Order Dated Sept. 27, 2013 Case

20   No. 11-02749 (Docket No. 48-7).)   The bankruptcy court itemized
21

22
          3    The court GRANTS moving defendants’ request that the
     court take judicial notice of material from the related
23   bankruptcy and criminal proceedings to the extent the underlying
     facts are undisputed. (See Docket Nos. 48-2, 48-5, 48-7, 48-8,
24   48-9 & 48-11.) Public records are proper subjects of judicial
     notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041
25   (9th Cir. 2007) (“[Courts] may take notice of proceedings in
26   other courts, both within and without the federal judicial
     system, if those proceedings have a direct relation to matters at
27   issue.”); MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th
     Cir. 1986) (finding that courts can take judicial notice of
28   pleadings and court orders that are matters of public record).
                                     3
1    the following the damages: $802,887 for unauthorized payments for

2    personal use, $6,004 for avoidable bank charges, $78,668 for

3    company receipts deposited into Colleen’s personal account,

4    $42,995 for fraudulent charges on the company’s MasterCard, and

5    $326,851 for unauthorized retirement and company profit sharing

6    distributions.      (Id.)   The order made these amounts directly

7    payable to Perri Electric.      (See id.)

8                  On August 25, 2015, Paul sent $326,000 on behalf of

9    Colleen’s estate to the bankruptcy trustee.      (See Decl. of Paul

10   Lehr ¶ 5 (Docket No. 49-5); Frank Jr. Decl. Ex. C (Docket No. 44-

11   2).)       On October 5, 2015, the bankruptcy trustee sent a check in

12   the amount of $326,846 to Perri Electric.       (Frank Jr. Decl. Ex.

13   C.)    Perri Electric used the funds for its own business expenses,

14   with a substantial portion going towards legal fees related to

15   the adversarial proceedings.      (Frank Jr. Decl. ¶ 6.)   None of the

16   $326,000 went to the company’s Profit Sharing Plans.       (See id.)

17                 On January 27, 2017, plaintiffs sent a letter to

18   defendant requesting they provide them with information about the

19   Profit Sharing Plans as required by ERISA.       (See Req. for

20   Judicial Notice Ex. EE, Compl. ¶ 20 (Docket No. 48-1).)4
21   Defendants did not respond to the request for information.          In

22   response to defendants’ conduct, on June 07, 2017, plaintiffs

23

24          4  The court GRANTS moving defendants’ request that the
     court take judicial notice of plaintiffs’ complaint filed in this
25   action. Documents previously filed with the court in the instant
26   litigation are subject to judicial notice. See Asdar Group v.
     Pillsbury, Madison and Sutro, 99 F.3d 289, 290 n.1 (9th Cir.
27   1996) (taking judicial notice of undisputed facts contained in
     complaint). All remaining Requests for Judicial Notice (Docket
28   No. 48) are DENIED as MOOT.
                                     4
1    filed the Complaint, alleging the following causes of action

2    under ERISA against all defendants: (1) violation of duty of

3    loyalty regarding concealment or misstatement of information; (2)

4    violation of duty of loyalty regarding misapplication of funds

5    paid to Perri Electric by the bankruptcy estate; (3) breach of

6    duty to act in accordance with the documents and instruments

7    governing the plan; and (4) breach of prohibition on transactions

8    between fiduciary and a party in interest.        (Docket No. 1.)   On

9    July 27, 2017, defendants Frank Jr. and Perri Electric filed a

10   motion to dismiss.     (Docket No. 10.)     The court denied the motion

11   on October 17, 2017.     (Docket No. 17.)     These same defendants now

12   move for summary judgment.

13   II.   Discussion

14         A.    Legal Standard

15               Summary judgment is proper “if the movant shows that

16   there is no genuine dispute as to any material fact and the

17   movant is entitled to judgment as a matter of law.”        Fed. R. Civ.

18   P. 56(a).    A material fact is one that could affect the outcome

19   of the suit, and a genuine issue is one that could permit a

20   reasonable jury to enter a verdict in the non-moving party’s
21   favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

22   (1986).

23               The party moving for summary judgment bears the initial

24   burden of establishing the absence of a genuine issue of material

25   fact and can satisfy this burden by presenting evidence that

26   negates an essential element of the non-moving party’s case.
27   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

28   Alternatively, the movant can demonstrate that the non-moving
                                        5
1    party cannot provide evidence to support an essential element

2    upon which it will bear the burden of proof at trial.       Id.   Any

3    inferences drawn from the underlying facts must, however, be

4    viewed in the light most favorable to the party opposing the

5    motion.   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

6    U.S. 574, 587 (1986).

7         B.   Statutory Standing

8              To establish standing under ERISA, a former employee

9    such as Colleen must make a “colorable claim” that she is a plan

10   participant.   See Leeson v. Transam. Disability Income Plan, 671

11   F.3d 969, 977 (9th Cir. 2012) (citing 29 U.S.C. § 1132(a)(1)(B));

12   see also 29 U.S.C. § 1132(a)(3).       An ERISA plan participant is

13   “any employee or former employee of an employer . . . who is or

14   may become eligible to receive a benefit of any type from an

15   employee benefit plan which covers employees of such employer.”

16   29 U.S.C. § 1002(7).    A claimant is a participant for the

17   purposes of ERISA if the claimant has (1) “a reasonable

18   expectation of returning to covered employment” or (2) “a

19   colorable claim to vested benefits.”      Firestone Tire & Rubber Co.

20   v. Bruch, 489 U.S. 101, 103 (1989).      A plaintiff must be a
21   participant at the time they file their complaint to have

22   standing under ERISA.   See Crotty v. Cook, 121 F.3d 541, 547 (9th

23   Cir. 1997).    Colleen bears the burden of proving her participant

24   status and thus her statutory standing.      See Horton v. Reliance

25   Standard Life Ins. Co., 141 F.3d 1038, 1040 (11th Cir. 1998) (“A

26   plaintiff . . . bears the burden of proving [her] entitlement to
27   contractual benefits.”); see also Leeson, 671 F.3d at 971

28   (holding that participant status is a substantive element of a
                                        6
1    plaintiff’s claim).

2               Colleen maintains that she has a colorable claim to

3    vested benefits.     Colleen asserts that her interest in the Profit

4    Sharing Plans was $79,040.855 in 2007, which was the last time

5    she had access to plan information.     While Colleen concedes that

6    she embezzled $326,851 from Perri Electric’s Profit Sharing

7    Distributions, she contends that she reimbursed the Profit

8    Sharing Plans for any losses when the bankruptcy trustee tendered

9    the $326,846 check to Perri Electric.6    Colleen asserts that her

10   claim to benefits, and thus her standing, revested upon that

11   payment.   In order to ascertain whether Colleen has standing

12   under ERISA, the court must first determine whether Frank Jr. and

13   Perri Electric had any obligation to remit the payment from

14   Colleen’s bankruptcy estate to the Profit Sharing Plans.

15              1.     The Application of the Restitution Amount

16              Plaintiffs maintain that they made this payment to

17   Perri Electric to satisfy the restitution order in the criminal

18   proceeding.     They argue that this money belongs to the Profit

19   Sharing Plans because the amount of restitution is based directly

20   on losses suffered by the plan.
21              The court discerns no mandate, however, in either the

22   criminal case or the bankruptcy proceeding that required that

23   this initial payment to Perri Electric be remitted to the Profit

24
          5    Even though moving defendants dispute the validity of
25   this figure, the court assumes, without deciding, that this
26   figure is accurate for the purposes of this motion.

27        6    Plaintiffs do not claim that they have paid back the
     rest of the money Colleen owes Perri Electric under the judgment
28   in the bankruptcy case.
                                     7
1    Sharing Plans.    Notably, the restitution order in the criminal

2    case and the payee line on the check make the money payable to

3    Perri Electric, not the Profit Sharing Plans.    (See Req. for

4    Judicial Notice Ex. FF, Order Granting Mot. to Approve Compromise

5    and Authorize Interim Distribution Case No. 11-02749 ¶¶ 7-8

6    (Docket No. 48-2).)    Even though the amount of restitution may be

7    based on losses suffered by the Profit Sharing Plans, plaintiffs

8    concede that Colleen misappropriated $930,549 from Perri Electric

9    in addition to the money she took from the Profit Sharing Plans,

10   and that she has an obligation to pay back that money as well.

11   (See Req. for Judicial Notice Ex. KK, Am. J. Regarding Civil

12   Minute Order Dated Sept. 27, 2013 Case No. 11-02749.)

13   Accordingly, the court cannot conclude, based on the orders in

14   the bankruptcy and criminal cases, that it was improper for Perri

15   Electric to use this initial distribution to satisfy Colleen’s

16   separate obligation to repay the company.

17               Plaintiffs next claim that, by not remitting this

18   payment to the Profit Sharing Plans, defendants breached their

19   fiduciary duties--including a duty to act solely in the interest

20   of the plan participants and beneficiaries.    Even though Frank
21   Jr. also insists that he is not a fiduciary of the plan, moving

22   defendants maintain that they were not acting as fiduciaries when

23   they used this payment to satisfy Perri Electric’s business

24   expenses.

25               ERISA defines a fiduciary “not in terms of formal

26   trusteeship, but in functional terms of control and authority
27   over the plan.”    Mertens v. Hewitt Assocs., 508 U.S. 248, 262

28   (1993).   Fiduciary status is not an all-or-nothing concept and
                                       8
1    applies only when a party is performing a fiduciary duty.          See

2    Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 654 (9th

3    Cir. 2019) (citations omitted).    Parties that formally serve as

4    fiduciaries may also act in other capacities, even capacities

5    that conflict with their fiduciary duties.      See Trs. of the

6    Graphic Commc’ns Int’l Union Upper Midwest Local 1M Health &

7    Welfare Plan v. Bjorkedal, 516 F.3d 719, 732 (8th Cir. 2008); see

8    also Depot, Inc., 915 F.3d at 654 (“[A party] may be a fiduciary

9    with respect to some actions but not others.”).      “ERISA does

10   require, however, that the fiduciary with two hats wear only one

11   at a time, and wear the fiduciary hat when making fiduciary

12   decisions.”   Pegram v. Herdrich, 530 U.S. 211, 225 (2000).

13   Accordingly, “the threshold question” is whether moving

14   defendants “perform[ed] a fiduciary function” when they used the

15   disputed funds for Perri Electric’s business expenses.        See

16   Santomenno v. Transam. Life Ins. Co., 883 F.3d 833, 840 (9th Cir.

17   2018) (citation omitted).   Whether an entity performed a

18   fiduciary function in the relevant factual circumstances is a

19   legal question that the court can resolve on summary judgment.

20   See Varity Corp. v. Howe, 516 U.S. 489, 492 (1996).
21            The Tenth Circuit’s decision in Holdeman v. Devine, 474

22   F.3d 770 (10th Cir. 2007) is instructive on this point.       In

23   Holdeman, plaintiffs brought a class action against the chief

24   executive officer of a company, alleging that he breached his

25   fiduciary duties when he failed to allocate proper funding to the

26   employees’ medical benefit plan.       See id. at 774-75.   Plaintiffs
27   challenged, in part, defendant’s decision to distribute

28   substantial amounts of the company’s money to its principals
                                        9
1    instead of the plan.      See id. at 780.   The Tenth Circuit held

2    that it was “clear that [defendant] was acting in his capacity as

3    CEO . . . and not in his capacity as plan fiduciary” when he

4    decided how to allocate the company’s funds.       Id.   The panel

5    affirmed the district court’s conclusion that defendant did not

6    breach any fiduciary duty to the plan because he could make

7    allocation-of-funding decisions only in his role as CEO of the

8    company.   Id.

9               The facts of this case compel a similar conclusion.        It

10   is undisputed that the check issued by Colleen’s bankruptcy

11   trustee made the funds directly payable to Perri Electric.         (See

12   Frank Jr. Decl. Ex. C.)      Because the money then belonged to the

13   company, only in his role as president of Perri Electric did

14   Frank Jr. have the authority to use these funds to cover Perri

15   Electric’s business expenses.      Indeed, like in Holdeman, Frank

16   Jr. did not have any authority, in his alleged role as plan

17   fiduciary, to make any decisions regarding the company’s

18   allocation of its assets.      Plaintiffs’ arguments require the

19   court to assume that these funds became assets of the Profit

20   Sharing Plans upon payment.      As explained above, however, all
21   relevant and undisputed evidence counsels against such a

22   conclusion.      Because Frank Jr. was exercising discretionary

23   control over assets of the company and not assets of the plan, he

24   acted in a corporate capacity in deciding to use this money to

25   satisfy Colleen’s monetary obligations to the company.

26   Accordingly, moving defendants did not breach a fiduciary duty in
27   refusing to remit Colleen’s payment to the Profit Sharing Plans.

28
                                        10
1

2             2.    Status of Colleen’s Benefits

3             Given the above conclusion, defendants argue that

4    Colleen cannot establish participant status, and thus standing,

5    because the amount she owes the Profit Sharing Plans, $326,851,

6    exceeds the amount she claims in vested benefits, $79,040.85.

7             In Parker v. Bain, 68 F.3d 1131 (9th Cir. 1995), the

8    Ninth Circuit affirmed the district court’s holding that a

9    plaintiff lacked standing under ERISA where he breached his

10   fiduciary duty to the plan by embezzling funds in excess of his

11   claimed account balance.     See id. at 1139.   First, the Ninth

12   Circuit held that the district court correctly concluded that the

13   plaintiff was a de facto fiduciary of the plan when he directed

14   employees of the company to transfer assets of the plan to a

15   general operating account.    Id.    Plaintiff’s actions breached his

16   fiduciary duty to the plan because they were clearly contrary to

17   the interests of plan participants and beneficiaries.      See id. at

18   1140 (citing 29 U.S.C. §§ 1104(a)(1)(A) & 1106(b)(2)).      Second,

19   the panel concluded that the district court properly set off

20   plaintiff’s interest in the plan against the damages resulting
21   from the breach.   Id.   Where the amount embezzled exceeds the

22   amount the plan owes the plaintiff, the plaintiff cannot bring a

23   claim as a participant and thus lacks statutory standing.      See

24   id. at 1141.

25            Parker controls the court’s analysis in this case.

26   First, plaintiffs cannot and do not dispute that Colleen acted as
27   a de facto fiduciary when she misappropriated $326,851 from the

28   plan and that such misappropriation constitutes a breach of her
                                         11
1    fiduciary duty to the plan.   See also Cent. States, Se. & Sw.

2    Areas Pension Fund v. Cent. Transp., Inc., 472 U.S. 559, 571

3    (1985) (observing that fiduciaries have a duty to ensure that “a

4    plan receives all funds to which it is entitled”).   Second,

5    consistent with ERISA, the court can set off the money Colleen

6    owes to the plan against the money owed to her by the plan.7

7    Even though defendants did not plead set off as an affirmative

8    defense, the bankruptcy judge already ordered Colleen to pay

9    $326,851 in damages for money she took from the company’s Profit

10   Sharing Distributions.   (Req. for Judicial Notice Ex. KK, Am. J.

11   Regarding Civil Minute Order Dated Sept. 27, 2013 Case No. 11-

12   02749.)   This amount dwarfs what she claims she had in vested

13   benefits in 2007.   Colleen provides the court with no evidence

14   that shows that her vested benefits at the time of filing this

15   complaint exceed the amount she embezzled from the plan.     See

16   Horton, 141 F.3d at 1040 (placing the burden on the plaintiff to

17   prove their entitlement to benefits).

18             Consistent with Parker, the court finds that the money

19   Colleen owes the plan exceeds any money the plan may owe her.

20   Accordingly, Colleen has no colorable claim to benefits and, as a
21   result, cannot bring a claim as a participant8 in the plan

22
          7    Plaintiff argues that 29 U.S.C. 1056(d)(4) prohibits
23   this court from offsetting Colleen’s benefits from the amount she
     owes the Profit Sharing Plan. To the contrary, in Parker, the
24   Ninth Circuit concluded that ERISA’s antialienation provision
     does not prevent a company from withholding benefits from a
25   participant it believes to have wronged the plan. 68 F.3d at
26   1140 (citing Coar v. Kazimir, 990 F.2d 1413, 1419 (3d Cir.
     1993)).
27
          8    Plaintiffs contend that the judgment Perri Electric has
28   against Colleen is irrelevant because the present action is
                                     12
1    against moving defendants for the breach of fiduciary duty.   The

2    court will thus grant summary judgment for moving defendants on

3    the grounds that plaintiffs9 lack statutory standing under

4    ERISA.10

5                IT IS THEREFORE ORDERED that Frank M. Perri’s and Perri

6    Electric, Inc.’s Motion for Summary Judgment (Docket No. 40) be,

7    and the same hereby is, GRANTED as to these defendants only.11

8    Dated:     April 9, 2019

9

10

11

12

13

14

15

16

17

18
     brought on behalf of the plan participants, not just Colleen.
19   Plaintiffs’ argument fails because they have not joined any other
     plaintiffs and did not move for class certification.
20
          9    Plaintiffs concede that Paul’s standing, as Colleen’s
21   spouse and beneficiary, is entirely dependent upon Colleen’s
22   status as a participant. Accordingly, because the court holds
     that Colleen does not have standing under ERISA, Paul also does
23   not have standing to bring any of these claims.

24        10   Because the court concludes that plaintiffs do not have
     standing under ERISA, it does not address the other grounds put
25   forth in moving defendants’ motion for summary judgment.
26        11   Although defense counsel has implied elsewhere in the
27   docket that he also represents the Profit Sharing Plans (see
     Docket Nos. 9, 10 & 11), he clarified at oral argument that he
28   represents only Frank Jr. and Perri Electric.
                                     13
